Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/29/2020.  
Applicant's claim for foreign priority based on an application filed in Korea on 8/21/2020 seems to be drawn to another application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20150366089 A1)
1. Park teaches a display device comprising: 
a display panel (390, fig 6) comprising a first area (right area of fig 6), a second area (middle area of fig 6), and a third area (left area of fig 6) that are sequentially defined in a first direction (horizontal direction of fig 6), the second area being foldable (fig 6); 
a first plate (right instance of 370, fig 6) disposed under the display panel and overlapping the first area and a portion of the second area (fig 6); and 
a second plate (left instance of 370, fig 6) disposed under the display panel and overlapping the third area and another portion of the second area (fig 6), wherein 
the first plate includes a first groove (372, fig 6), 
the second plate includes a second groove (groove on the left instance of 370, fig 6), and 
each of the first groove and the second groove overlaps the second area (fig 6).

    PNG
    media_image1.png
    433
    1010
    media_image1.png
    Greyscale


2. The display device of claim 1, wherein each of the first groove and the second groove extends in a second direction intersecting the first direction (figs 4, 5).

3. The display device of claim 1, wherein the first plate (right instance of 370, fig 6) comprises: 
a first upper surface (top of right instance of 370, fig 6); 
a first lower surface (bottom of right instance of 370, fig 6) spaced apart from the display panel, the first upper surface being disposed between the first lower surface and the display panel (fig 6); and 
a first side surface (see annotated fig 6 above) extended to the first upper surface and the first lower surface and facing the second plate (fig 6), and 
the second plate (left instance of 370, fig 6) comprises: 
a second upper surface (top surface of left instance of 370, fig 6); 
a second lower surface (bottom surface of left instance of 370, fig 6) spaced apart from the display panel, the second upper surface being disposed between the second lower surface and the display panel (fig 6); and 
a second side surface (see annotated fig 6 above) extended to the second upper surface and the second lower surface and facing the first plate (fig 6).


5. The display device of claim 3, wherein the first groove is defined in the first upper surface (fig 6), and the second groove is defined in the second upper surface (fig 6).

6. The display device of claim 3, wherein the first groove has a depth smaller than a maximum distance between the first upper surface and the first lower surface, and the second groove has a depth smaller than a maximum distance between the second upper surface and the second lower surface (fig 6).

7. The display device of claim 1, further comprising: a first compensation member (360, fig 6) disposed in the first groove; and a second compensation member (left instance of 360, fig 6) disposed in the second groove.

8. The display device of claim 7, wherein each of the first compensation member and the second compensation member has an elastic modulus smaller than an elastic modulus of each of the first plate and the second plate (since 360 is disclosed as resilient, [0093], while 370 is not disclosed as resilient, it means that 360 elastically deforms more easily, which means it has a smaller elastic modulus).

9. The display device of claim 1, further comprising a folding set (311, 312, 340, fig 6) disposed under the first plate and the second plate, wherein 
the folding set comprises: 
a first body (311, fig 6) disposed under the first area; 
a second body (312, fig 6) disposed under the third area; and 
a support frame (340) disposed under the second area, 
the support frame is disposed between the first plate and the second plate and supports a lower portion of the display panel in case that the second area of the display panel is unfolded (bottom part of fig 6), and 
the support frame is spaced apart from the display panel in case that the display panel is folded (top part of fig 6).

10. The display device of claim 9, wherein the folding set further comprises: 
a first wing plate (right instance of 350, fig 6) rotatably coupled to the first body; and 
a second wing plate (left instance of 350, fig 6) rotatably coupled to the second body.

11. The display device of claim 10, wherein the support frame comprises a portion (top of 341, fig 6) having a width smaller than a distance in the first direction between the first wing plate and the second wing plate (fig 6).


12. The display device of claim 1, wherein a first curved portion (right portion of second area), a second curved portion (middle portion of second area), and a third curved portion (left portion of second area) are defined in the second area, the first curved portion and the third curved portion are spaced apart from each other, the second curved portion being disposed between the first curved portion and the third curved portion, the first curved portion overlaps the first groove, and the third curved portion overlaps the second groove (see annotated fig 6 below).

    PNG
    media_image2.png
    433
    1010
    media_image2.png
    Greyscale


13. The display device of claim 12, wherein the first curved portion and the third curved portion are curved in a direction opposite to a direction in which the second curved portion is curved (top of fig 6).

14. The display device of claim 12, wherein the second curved portion overlaps a gap between the first plate and the second plate (fig 6).

15. A display device comprising: 
a display panel (390, fig 6) comprising a first area (right area of fig 6), a second area (middle area of fig 6), and a third area (left area of fig 6) that are sequentially defined in a first direction (horizontal direction of fig 6), the second area being foldable (fig 6); 
a first plate (right instance of 370, fig 6) disposed under the display panel, overlapping the first area and a portion of the second area (fig 6), and including a first groove (372, fig 6) defined in a portion overlapping the second area (see annotated fig 6 below); 
a second plate (left instance of 370, fig 6) disposed under the display panel, overlapping the third area and another portion of the second area (fig 6), and including a second groove (groove on the left instance of 370, fig 6) defined in a portion overlapping the second area (see annotated fig 6 below); 
a first body (311) disposed under the first plate; 
a second body (312) disposed under the second plate; and 
a support frame (340) disposed between the first body and the second body and disposed under the second area (fig 6), wherein 
the support frame is disposed between the first plate and the second plate (fig 6) and supports a lower portion of the display panel in case that the second area of the display panel is unfolded (bottom part of fig 6), and 
the support frame is spaced apart from the display panel in case that the display panel is folded (top part of fig 6).

    PNG
    media_image1.png
    433
    1010
    media_image1.png
    Greyscale


16. The display device of claim 15, further comprising: a first compensation member (right instance of 360, fig 6) disposed in the first groove; and a second compensation member (left instance of 360, fig 6) disposed in the second groove, wherein each of the first compensation member and the second compensation member has an elastic modulus smaller than an elastic modulus of each of the first plate and the second plate (since 360 is disclosed as resilient, [0093], while 370 is not disclosed as resilient, it means that 360 elastically deforms more easily, which means it has a smaller elastic modulus).

17. The display device of claim 15, further comprising: 
a first wing plate (right wing of 340 of fig 6) disposed between the first plate and the first body, the first wing plate being rotatably coupled to the first body (top and bottom of fig 6); and 
a second wing plate (left wing of 340 of fig 6) disposed between the second plate and the second body (fig 6), the second wing plate being rotatably coupled to the second body (fig 6), wherein 
the first groove overlaps the first wing plate (overlapping along a diagonal direction), and 
the second groove overlaps the second wing plate (overlapping along a diagonal direction).

    PNG
    media_image3.png
    394
    1096
    media_image3.png
    Greyscale

18. The display device of claim 15, wherein a first curved portion (right portion of second area), a second curved portion (middle portion of second area), and a third curved portion (left portion of second area) are defined in the second area, the first curved portion and the third curved portion are spaced apart from each other, the second curved portion being disposed between the first curved portion and the third curved portion, the first curved portion overlaps the first groove, the third curved portion overlaps the second groove (see annotated fig 6 below),
the first curved portion and the third curved portion are curved in a direction opposite to a direction in which the second curved portion is curved (top of fig 6), and the second curved portion overlaps the support frame (fig 6).


19. A display device comprising:
 a display panel (390, fig 6) comprising a first curved portion (right portion), a second curved portion (middle portion), and a third curved portion (left portion); 
a first plate (right instance of 370, fig 6) disposed under the display panel and including a first groove (372) defined in a portion overlapping the first curved portion; 
a second plate (left instance of 370, fig 6) disposed under the display panel and including a second groove (left instance of 372) defined in a portion overlapping the third curved portion; and a support frame (340) disposed between the first plate and the second plate and supporting the display panel in case that the display panel is unfolded (bottom of fig 6), 
wherein the support frame moves in a direction away from the display panel in case that the display panel is folded (top part of fig 6), the first plate and the second plate are spaced apart from each other in an area overlapping the second curved portion (fig 6), and the support frame overlaps the second curved portion (fig 6).

20. The display device of claim 19, further comprising: a first compensation member (360, fig 6) disposed in the first groove; and a second compensation member (other instance of 360) disposed in the second groove.



Claims 1, 3, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 9348450 B1)

1. Kim teaches a display device comprising: 
a display panel (abstract) comprising a first area (area to the right of 830, fig 7), a second area (area between 830, 840, fig 7), and a third area (area to the left of 840, fig 7) that are sequentially defined in a first direction (Y direction, fig 7), the second area being foldable (fig 7); 
a first plate (510) disposed under the display panel and overlapping the first area and a portion of the second area (fig 7); and 
a second plate (520) disposed under the display panel and overlapping the third area and another portion of the second area (fig 7), wherein 
the first plate includes a first groove (513, fig 4), 
the second plate includes a second groove (523, fig 4), and 
each of the first groove and the second groove overlaps the second area (fig 7).

3. The display device of claim 1, wherein the first plate (510, fig 7) comprises: 
a first upper surface (top of 510); 
a first lower surface (bottom of 510) spaced apart from the display panel, the first upper surface being disposed between the first lower surface and the display panel (fig 7); and 
a first side surface (left side of 510) extended to the first upper surface and the first lower surface and facing the second plate (fig 7), and 
the second plate (520, fig 7) comprises: 
a second upper surface (top of 520); 
a second lower surface (bottom of 520) spaced apart from the display panel, the second upper surface being disposed between the second lower surface and the display panel (fig 7); and 
a second side surface (right side of 520) extended to the second upper surface and the second lower surface and facing the first plate (fig 7).


4. The display device of claim 3, wherein the first groove is defined in the first lower surface, and the second groove is defined in the second lower surface (fig 7).



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841